UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1899 Dreyfus Research Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28/ Date of reporting period: 5/31/2011 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Research Growth Fund Inc. May 31, 2011 (Unaudited) Common Stocks98.9% Shares Value ($) Consumer Discretionary16.6% Abercrombie & Fitch, Cl. A 20,690 1,567,681 Amazon.com 27,350 a 5,379,472 Carnival 45,230 1,755,376 Dick's Sporting Goods 55,900 a 2,221,466 DIRECTV, Cl. A 66,330 a 3,333,746 Express 61,720 1,303,526 Guess? 32,580 1,489,558 Johnson Controls 42,760 1,693,296 Limited Brands 59,500 2,377,620 Lowe's 64,490 1,556,789 Macy's 145,570 4,204,062 Netflix 7,100 a,b 1,922,680 Newell Rubbermaid 147,100 2,619,851 Nordstrom 67,360 3,154,469 Omnicom Group 52,500 2,455,425 Priceline.com 4,290 a 2,210,165 Stanley Black & Decker 25,080 1,852,910 Walt Disney 73,150 3,045,235 Consumer Staples10.2% Avon Products 64,680 1,921,643 Dr. Pepper Snapple Group 83,760 3,450,912 Energizer Holdings 18,590 a 1,432,360 Kraft Foods, Cl. A 92,290 3,227,381 Lorillard 13,690 1,578,183 PepsiCo 96,520 6,864,502 Procter & Gamble 50,560 3,387,520 Walgreen 62,040 2,706,805 Whole Foods Market 43,120 2,637,219 Energy11.7% Chevron 39,140 4,106,177 ENSCO, ADR 50,870 b 2,712,388 Exxon Mobil 152,110 12,696,622 Halliburton 53,170 2,666,476 Occidental Petroleum 26,010 2,805,179 Schlumberger 71,900 6,163,268 Financial3.0% Capital One Financial 41,360 2,247,502 Charles Schwab 107,570 1,937,336 Hartford Financial Services Group 88,210 2,350,797 Janus Capital Group 146,050 1,508,697 Health Care11.0% Accretive Health 20,200 491,668 Agilent Technologies 27,650 a 1,378,906 Alexion Pharmaceuticals 26,260 a 1,245,249 Allergan 23,700 1,960,701 Amgen 24,340 a 1,473,544 Baxter International 34,770 2,069,510 Covidien 52,650 2,895,750 Dendreon 39,660 a 1,681,187 HCA Holdings 42,540 1,484,221 Johnson & Johnson 25,570 1,720,605 McKesson 32,840 2,811,432 Mylan 54,870 a 1,291,914 St. Jude Medical 49,940 2,530,460 Thermo Fisher Scientific 22,670 a 1,483,752 Vertex Pharmaceuticals 27,460 a 1,482,565 Warner Chilcott, Cl. A 57,750 1,392,353 Watson Pharmaceuticals 29,580 a 1,903,473 Industrial13.2% Caterpillar 76,430 8,086,294 Cooper Industries 58,020 3,646,557 Cummins 33,730 3,549,745 Dover 47,360 3,184,013 Eaton 65,860 3,402,986 General Electric 201,880 3,964,923 Ingersoll-Rand 100,150 4,997,485 Owens Corning 113,950 a 4,352,890 Information Technology29.9% Alcatel-Lucent, ADR 274,490 a,b 1,556,358 Apple 38,240 a 13,301,019 Atmel 178,070 a 2,674,611 BMC Software 45,950 a 2,565,389 Corning 140,260 2,826,239 Electronic Arts 93,030 a 2,270,862 Google, Cl. A 13,540 a 7,162,931 Informatica 32,540 a 1,908,796 International Business Machines 55,850 9,434,741 Microchip Technology 45,610 b 1,802,963 NetApp 70,690 a 3,871,691 OmniVision Technologies 69,070 a 2,438,862 Oracle 238,480 8,160,786 Paychex 94,810 3,062,363 QUALCOMM 157,150 9,207,419 Salesforce.com 15,740 a 2,396,572 Teradata 44,960 a 2,508,318 Trimble Navigation 15,000 a 655,350 VMware, Cl. A 20,100 a 1,956,132 Materials3.3% Air Products & Chemicals 31,870 3,030,518 Freeport-McMoRan Copper & Gold 58,710 3,031,784 Mosaic 36,320 2,573,272 Total Common Stocks (cost $209,078,563) Other Investment2.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,526,000) 6,526,000 c Investment of Cash Collateral for Securities Loaned2.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $7,074,288) 7,074,288 c Total Investments (cost $222,678,851) 104.0% Liabilities, Less Cash and Receivables (4.0%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2011, the value of the fund's securities on loan was $6,901,389 and the value of the collateral held by the fund was $7,074,288. c Investment in affiliated money market mutual fund. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $222,678,851. Net unrealized appreciation on investments was $54,344,890 of which $56,161,579 related to appreciated investment securities and $1,816,689 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Information Technology 29.9 Consumer Discretionary 16.6 Industrial 13.2 Energy 11.7 Health Care 11.0 Consumer Staples 10.2 Money Market Investments 5.1 Materials 3.3 Financial 3.0 † Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Research Growth Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 25, 2011 By: /s/ James Windels James Windels Treasurer Date: July 25, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
